Case 6:21-cv-00049-ADA Document 1-1 Filed 01/19/21 Page 1 of 15




                 Exhibit 1
           Case 6:21-cv-00049-ADA Document 1-1 Filed 01/19/21 Page 2 of 15

                                                                                                       US008573986B2


(12) United States Patent                                                            (10) Patent No.:                  US 8,573,986 B2
       Holmes                                                                        (45) Date of Patent:                       *Nov. 5, 2013

(54) SIM CARD ADAPTOR                                                           (56)                     References Cited
(71) Applicant: Sharpe Innovations, Inc., Greenville,                                             U.S. PATENT DOCUMENTS
                      NC (US)                                                          5,933,328 A        8, 1999 Wallace et al.
                                                                                       6,068,186 A        5, 2000 Jubert
(72) Inventor: Cameron Alan Holmes, Greenville, NC                                     7,183,636 B1       2/2007 Boccia et al.
                      (US)                                                             7,347,736 B2       3, 2008 Ni
                                                                                       7,866,996 B2       1/2011 Achsafet al.
                                                                                       8,337,239 B2 * 12/2012 Holmes ......................... 439/483
(73) Assignee: Sharpe Innovations, Inc., Greenville,                             2002/0076954 A1          6, 2002 E. al.
                      NC (US)
                                                                                                FOREIGN PATENT DOCUMENTS
(*) Notice:           Subject to any disclaimer, the term of this
                      patent is extended or adjusted under 35                   CN               200959459 Y         10, 2007
                      U.S.C. 154(b) by 0 days.                                  DE                 4419073 A1        12, 1994
                                                                                DE                 4407173 A1        9, 1995
                      This patent is Subject to a terminal dis-                 EP                 O55697O A1        8/1993
                      claimer.                                                  EP                 19092.19 A2       4/2008
                                                                                                    OTHER PUBLICATIONS
(21) Appl. No.: 13/675,322                                                      “Fingers-On With the MicroSIM Card Adaptor'. http://www.wired.
         1-1.                                                                   com/gadgetlab 2010/05/fingers-on-with-the-microsimcard-adaptor,
(22) Filed:           Nov. 13, 2012                                             Jul. 7, 2010.
                                         O       O                              Negri Electronics, “Mini-UICC MicroSim Adaptor'. http://
(65)                Prior Publication Data                                      negrielectronics.com/mini-uicc-microsimadapter.html, Jul. 7, 2010.
       US 2013 FOOT2068 A1     Mar. 21, 2013
                                                                                * cited by examiner
                                                                                Primary Examiner — Khiem Nguyen
                Related U.S. Application Data                                   (74) Attorney, Agent, or Firm — Ward and Smith, P.A.
(63)   Continuation-in-part of application No. 12/963,936,                      (57)                    ABSTRACT
       filed on Dec. 9, 2010, now Pat. No. 8,337,239.                           A SIM card adaptor for allowing use of a smaller format SIM
(60)   Provisional application No. 61/369,223, filed on Jul.                    card in an electronic device using a larger format SIM card is
       30, 2010.                                                                provided. The SIM card adaptor may include, an adaptor
          s                                                                     body having a cutout region defined by walls in the adaptor,
(51)   Int. Cl.                                                                 the cutout region preferably shaped to receive the smaller
       HOIR 2/00               (2006.01)                                        format SIM card therein; and the adaptor
                                                                                                                  claptor body may be sized
(52)   U.S. Cl.                                                                 and shaped for use in the electronic device using the larger
       USPC ......................................................... 439/761   format SIM card, and wherein the adaptor body includes
(58) Field of Classification Search                                             plastic and/or nylon, carbon fiber, aluminum, or similar mate
       USPC                      439/55, 76.1483,945, 660, 638                  rial capable of withstanding heat levels up to at least about
                                                                  361/737       200 Fahrenheit without degradation.
       See application file for complete search history.                                        20 Claims, 8 Drawing Sheets




                                             s
    Case 6:21-cv-00049-ADA Document 1-1 Filed 01/19/21 Page 3 of 15


U.S. Patent       Nov. 5, 2013    Sheet 1 of 8         US 8,573,986 B2
    Case 6:21-cv-00049-ADA Document 1-1 Filed 01/19/21 Page 4 of 15


U.S. Patent       Nov. 5, 2013    Sheet 2 of 8         US 8,573,986 B2
    Case 6:21-cv-00049-ADA Document 1-1 Filed 01/19/21 Page 5 of 15


U.S. Patent         Nov. 5, 2013      Sheet 3 of 8     US 8,573,986 B2




       cs       l


                                      5.
                                      5.

                                   FIG 3
    Case 6:21-cv-00049-ADA Document 1-1 Filed 01/19/21 Page 6 of 15


U.S. Patent       Nov. 5, 2013    Sheet 4 of 8         US 8,573,986 B2
    Case 6:21-cv-00049-ADA Document 1-1 Filed 01/19/21 Page 7 of 15


U.S. Patent       Nov. 5, 2013    Sheet 5 of 8         US 8,573,986 B2
    Case 6:21-cv-00049-ADA Document 1-1 Filed 01/19/21 Page 8 of 15


U.S. Patent       Nov. 5, 2013    Sheet 6 of 8         US 8,573,986 B2
    Case 6:21-cv-00049-ADA Document 1-1 Filed 01/19/21 Page 9 of 15


U.S. Patent       Nov. 5, 2013    Sheet 7 of 8         US 8,573,986 B2
    Case 6:21-cv-00049-ADA Document 1-1 Filed 01/19/21 Page 10 of 15


U.S. Patent        Nov. 5, 2013   Sheet 8 of 8          US 8,573,986 B2
         Case 6:21-cv-00049-ADA Document 1-1 Filed 01/19/21 Page 11 of 15


                                                    US 8,573,986 B2
                              1.                                                                    2
                  SM CARD ADAPTOR                                                  SUMMARY OF THE INVENTION

             CROSS-REFERENCE TO RELATED                                  In one embodiment, a SIM card adaptor for allowing use of
                    APPLICATION                                       a smaller format SIM card in an electronic device using a
                                                                      larger format SIM card is provided. The SIM card adaptor
   This application is a continuation-in-part of U.S. patent          may include, an adaptor body having a cutout region defined
application Ser. No. 12/963,936, filed on Dec. 9, 2010, which         by walls in the adaptor, the cutout region shaped to receive the
is related to and claims priority to U.S. Provisional Applica         smaller format SIM card therein; and the adaptor body sized
tion Patent Application Ser. No. 61/369,223, filed Jul. 30,           and shaped for use in the electronic device using the larger
2010; the disclosures of which are incorporated by reference 10       format SIM card, and wherein the adaptor body includes
in their entirety.                                                    plastic and/or nylon, carbon fiber, aluminum, or similar mate
                FIELD OF THE INVENTION                                rial capable of withstanding heat levels up to at least about
                                                                      200 Fahrenheit without degradation. The smaller format
   The present invention relates to apparatuses and systems 15        SIM card may be a nano SIM card and the larger format SIM
for use, for example, with an electronic device, such as a            card may be a mini SIM card. The smaller format SIM card
cellular telephone, for allowing use of SIM cards having a            may be a nano SIM card and the larger format SIM card may
Smaller format, such as a nano SIM card, with an electronic           be a micro SIM card. The material may be resistant to a
device constructed for use with a SIM card having a larger            constant temperature at or about 130° F. The adaptor may
format, such as a micro SIM card. More specifically, the 20           further include a floor on the cutout region for Supporting the
invention relates to such a SIM card adaptor, which is hard           smaller format SIM card therein. The adaptor may further
ened and heat resistant to allow for repeated use with different      include ridges in the walls of the cutout region to allow the
electronic device constructed for use with SIM cards having a         smaller format SIM card to be snapped in, and retained by the
larger format.                                                        ridges. The material may be a nylon blend. The material may
                                                                 25   be capable of withstanding heat levels up to about 200 Fahr
             BACKGROUND OF THE INVENTION                              enheit without degradation.
                                                                         In another embodiment, a SIM card adaptor for allowing
  With the recent evolution of smaller format SIM cards,              use of a nano SIM card in an electronic device using a mini
Such as micro and nano, and in particular, as a result of their       SIM card is provided. The SIM card adaptor may include, an
adoption by a number of cellular phone manufacturers, it has 30       adaptor body having a cutout region defined by walls in the
become apparent that an SIM card adaptor device is required           adaptor, the cutout region shaped to receive the nano SIM
to allow use of such smaller SIM cards with electronic devices        card therein; and the adaptor body sized and shaped for use in
capable of receiving only the larger SIM cards.                       the electronic device using the mini SIM card, and wherein
   More specifically, it is pretty easy to trim a mini or micro       the adaptor body comprises plastic and/or nylon, carbon fiber,
SIM card down to fit into a current technology electronic 35          aluminum, or similar material capable of withstanding heat
device. Such as an iPhone 5, by just simply trimming away             levels up to at least about 200 Fahrenheit without degrada
excess plastic from around the chip until it fits inside the iPad tion.
or iPhone SIM tray. However, what happens if one wishes to            In yet another embodiment, a SIM card adaptor for allow
go the other way? There may be circumstances where one ing use of a nano SIM card in an electronic device using a
wishes to use an iPhone 5's nano SIM in a different electronic 40 micro SIM card is provided. The SIM card adaptor may
device. If one was to need to have an iPhone 5 serviced for any include, an adaptor body having a cutout region defined by
reason, they may wish to retain their nano SIM during time of walls in the adaptor, the cutout region shaped to receive the
servicing, and use in a device utilizing a micro or mini SIM nano SIM card therein; and the adaptor body sized and shaped
card.                                                              for use in the electronic device using the micro SIM card, and
   One solution has been suggested by a micro SIM card 45 wherein the adaptor body comprises plastic and/or nylon,
adaptor such as that described in an article available at: http:// carbon fiber, aluminum, or similar material capable of with
www.wired.com/gadgetlab/2010/05/fingers-on-with-the                standing heat levels up to at least about 200 Fahrenheit
microsim-card-adaptor?. Sucha device is a piece of plastic cut without degradation.
to hold the micro SIM card and allow loading it back into a           In still yet another embodiment, a SIM card adaptor for
regular mini SIM slot. However, such a device still suffers 50 allowing use of a micro SIM cardina device using a mini SIM
from a number of disadvantages.                                    card is provided. The SIM card adaptor may include, an
   More specifically, many electronic device. Such as, cellular adaptor body having a cutout region defined by walls in the
phones generate a lot of internal heat particularly adjacent to adaptor, the cutout region shaped to receive the micro SIM
their SIM card tray as a result of operation with the battery. card therein; and the adaptor body sized and shaped for use in
More particularly, such SIM cards are located adjacent or 55 the electronic device using the mini SIM card, and wherein
below the battery resulting in very high levels of heat genera the adaptor body comprises plastic and/or nylon, carbon fiber,
tion. As is well known to those of ordinary skill in the art such aluminum, or similar material capable of withstanding heat
levels of heat are damaging to circuits, and often cause the levels up to at least about 250 Fahrenheit without degrada
circuits to malfunction, such as may occur with an adaptor tion.
such as previously described in the article above, in which it 60 These and other advantages and features that characterize
is left open and exposed to high heat levels.                      the invention are set forth in the claims annexed hereto and
   In accordance with the invention, the problems of the prior forming a further part hereof. However, for a better under
art with an adaptor enabling use of a SIM card having a standing of the invention, and of the advantages and objec
Smaller format, such as a nano SIM card, with an electronic        tives attained through its use, reference should be made to the
device, such as a cellular phone, capable of receiving a SIM 65 Drawings, and to the accompanying descriptive matter, in
card having a largerformat are avoided as is discussed further which there are described exemplary embodiments of the
hereafter.                                                            invention.
           Case 6:21-cv-00049-ADA Document 1-1 Filed 01/19/21 Page 12 of 15


                                                     US 8,573,986 B2
                              3                                                                  4
        BRIEF DESCRIPTION OF THE DRAWINGS                              which coincide with and correspond to the thickness and
                                                                       dimensions of a micro SIM card. These dimensions are shown
   Having briefly described the invention the same will                in millimeters.
become better understood from the following detailed                      In a further aspect in constructing the adaptor, preferably
description made with reference to the appended drawings as            plastic and/or nylon, carbon fiber, aluminum, or similar mate
follows.                                                               rial as described herein may be used. In the embodiment of
  FIG. 1 is a perspective view of one embodiment of the                FIG. 1, the doors 19, as well as the floor support 17, and the
adaptor of the invention shown with cover doors partially              complete body of the SIM card adaptor 11 may be made of
open.                                                                  plastic and/or nylon, carbon fiber, aluminum, or similar mate
  FIG. 2 is a perspective view of an alternative adaptor of the   10   rial. For the doors 19, conventional hinges can be used, and
invention shown without doors.                                         the doors will preferably remain closed while within a cellu
  FIG.3 is a top plan view of the embodiment of FIG.2 of the           lar telephone through engagement with various components
adaptor of the invention, showing the cutout region config             including the cover and battery within the portion of the
ured for receiving a micro SIM card therein.                           cellular telephone that the SIM card adaptor 11 is received.
  FIG. 4 is a side view of the adaptor of the invention.          15      As shown in FIG. 5, the SIM card adaptor 11 in one
  FIG. 5 is a perspective view of another embodiment of the            embodiment can include a cutout 31 for fingernails or other
adaptor showing a cutout region to allow easy removal of the           Small opening tool to facilitate inserting and removing the
micro SIM.                                                             micro SIM card and/or to allow opening of the doors 19.
   FIG. 6 is a perspective view of an alternate embodiment of             As already noted in the embodiment of FIGS. 2 and 3, walls
the invention showing a mini SIM card with a cutout region             18, defining the cutout region 15, may include ridges 20 to
configured for receiving a nano SIM card therein.                      allow the micro SIM card to be retained in a “snap in manner.
   FIG. 7 is a top plan view of the alternate embodiment of            The ridges 20 may be resilient to provide for ease of snapping
FIG. 6.                                                                in and retention of the micro SIM card.
  FIG. 8 is a side view of the alternate embodiment of FIG. 6.           With respect to FIG. 5, floor 15 is shown, but no doors are
  FIG. 9 is a perspective view of another alternate embodi        25   employed. This embodiment includes ridges 20 as in FIGS. 2
ment of the invention showing a micro SIM card with a cutout           and 3.
region configured for receiving a nano SIM card therein.                 In another embodiment, as shown in FIGS. 6-8, a SIM card
  FIG. 10 is a top plan view of the alternate embodiment of            adaptor 61 configured for receiving a smaller format SIM
FIG. 9.                                                                card, such as a nano SIM card, therein to allow the smaller
   FIG. 11 is a side view of the alternate embodiment of FIG.     30   format SIM card to be used in an electronic device that only
9.                                                                     accepts a larger format SIM card, such as a mini SIM card.
                                                                       The SIM card adaptor 61 includes a cutout region 63 wherein,
   DETAILED DESCRIPTION OF THE INVENTION                               for example, the nano SIM card can be received and held.
                                                                       Contacts (not shown) can be arranged within the cutout
  One embodiment shown in FIG. 1 illustrates in perspective       35   region 63, such that they line up with the contacts (not shown)
view a micro SIM card adaptor 11 configured for receiving a            on the nano SIM card, and the SIM card adaptor 61 preferably
micro SIM card thereinto allow the micro SIM card to be used           has appropriate contacts (not shown) on outer edges of the
in an electronic device that only accepts a mini SIM card              SIM card adaptor 61 for use in an electronic device that uses,
format. The SIM card adaptor 11 includes a cutout region 15,           for example, a mini SIM card. SIM card adaptor 61 may
and may include a floor 17 on which a micro SIM card can be       40   include a floor support 65 on which the nano SIM card may be
received and held, contacts (not shown) can be arranged                received and held. Floor support 65 may help support the
within the cutout region 15, such that they line up with con           nano SIM card thereon and may provide additional heat resis
tacts (not shown) on the micro SIM card, and with appropriate          tance properties, and the cutout region 63 preferably includes
contacts (not shown) on the outer edges of the SIM card                an appropriate notch 67 for coinciding with the shape of the
adaptor 11 for use in an electronic device that uses the mini     45   nano SIM card. The SIM card adaptor 61 also preferably
SIM card format. In this embodiment, a floor support 17 may            includes another corresponding notch 69 for being received
support the micro SIM card therein and may provide addi                within the electronic device which accepts the mini SIM card.
tional heat resistance properties. Cutout region 15 may                   As further illustrated in FIGS. 7 and 8, the approximate
include an appropriate notch 23 for coinciding with the shape          dimensions of cutout region 63 are shown to coincide with
of the micro SIM card. The SIM card adaptor 11 may also           50   typical dimensions for a nano SIM card, and the dimensions
include another corresponding notch 21 for being received              of the SIM card adaptor 61, in total, correspond to the dimen
within an electronic device that uses the mini SIM card for            sions of a mini SIM card. Similarly, ridges 71 are provided
mat. The SIM card adaptor 11 of this embodiment may                    along walls 68, defining a space for the nano SIM card, to
include an upper surface 13 and doors 19 that open and close           allow it to be "snapped in and securely held in place. In this
to retain the micro SIM card in place within the SIM card         55   embodiment, there may or may not be provided floor Support
adaptor 11.                                                            65. FIG. 8 illustrates approximate thickness and other size
   FIGS. 2 and 3 illustrate an alternative embodiment without          dimensions which coincide with and correspond to the
the doors 19.                                                          approximate thickness and dimensions of a nano SIM card.
  As further illustrated in FIGS. 2 and 3, the dimensions of           These dimensions are shown in millimeters.
the cutout region 15 in the SIM card adaptor 11 are shown to      60     In yet another embodiment, as shown in FIGS. 9-11, a SIM
coincide with typical dimensions for a micro SIM card, and             card adaptor 91 configured for receiving a smaller format
the dimensions of the SIM card adaptor 11 in total correspond          SIM card, such as a nano SIM card, therein to allow the
to the dimensions of a mini SIM card. Similarly, ridges 20 are         smaller format SIM card to be used in an electronic device
provided along walls 18, defining a space for the micro SIM            that only accepts a larger format SIM card, Such as a micro
card, to allow it to be "snapped in. In this embodiment there     65   SIM card. The Sim Card adaptor 91 includes a cutout region
may or may not be provided the floor support 17. FIG. 4                93 wherein, for example, the nano SIM card can be received
illustrates approximate thickness and other size dimensions            and held. Contacts (not shown) can be arranged within the
         Case 6:21-cv-00049-ADA Document 1-1 Filed 01/19/21 Page 13 of 15


                                                      US 8,573,986 B2
                               5                                                                     6
cutout region 93, such that they line up with the contacts (not         tors were placed on a pan in an oven which had been pre
shown) on the nano SIM card, and the SIM card adaptor 91                heated to approximately 170° F. The pan was an ungreased
preferably has appropriate contacts (not shown) on outer                and dry pan, and the adaptors were held in the oven for
edges of the SIM card adaptor 91 for use in an electronic               approximately five (5) minutes and then removed. When
device that uses, for example, a micro SIM card. SIM card               removed, the adaptors were cold to the touch, i.e., about room
adaptor 91 may include a floor support 95 on which the nano             temperature. No signs of wear, melting, peeling, etc., were
SIM card may be received and held. Floor support 95 may                 observed on the adaptors.
help support the nano SIM card thereon and may provide
additional heat resistance properties, and the cutout region 93                                 Example II
preferably includes an appropriate notch 97 for coinciding         10
with the shape of the nano SIM card. The SIM card adaptor 91              The adaptors of Example I were retained on the pan and the
also preferably includes another corresponding notch 99 for             oven pre-heated to approximately 200°F. When 200°F. was
being received within the electronic device which accepts the           reached, the pan and adaptors were placed in the oven for
mini SIM card.                                                          approximately five (5) minutes. The adaptors were then
   As further illustrated in FIGS. 10 and 11, the approximate      15   removed. The adaptors showed no signs of wear.
dimensions of cutout region 93 are shown to coincide with                                      Example III
typical dimensions for a nano SIM card, and the dimensions
of the SIM card adaptor 91, in total, correspond to the dimen
sions of a micro SIM card. Similarly, ridges 101 are provided             The adaptors from Example II were retained in the oven at
along walls 98, defining a space for the nano SIM card, to              approximately 250 F. for about an additional thirty (30)
allow it to be “snapped in and securely held in place. In this          minutes. When removed, no melting, Smoldering or other
embodiment, there may or may not be provided floor Support              damage was observed.
95. FIG. 8 illustrates approximate thickness and other size                                   Example IV
dimensions which coincide with and correspond to the
approximate thickness and dimensions of a nano SIM card.           25
                                                                          The same adaptors as before were tested at approximately
These dimensions are shown in millimeters.
   In more specific aspects in selecting the materials in con           300 F. for approximately sixty-five (65) minutes. When
structing a SIM card adaptor in accordance with the present             removed, no damage was observed.
invention, it is important to appreciate that heat ranges to                                   Example V
which electronic devices. Such as, cellular telephones, are        30
subjected to are related to batteries in use, of which in the              Finally, the same adaptors were tested at approximately
great majority of today’s cellular phones are lithium ion bat           400°F. in the oven. After about 15 minutes, the adaptors were
teries. Typically, when the battery is fully charged, the inside        observed and discoloration to a light yellow/brown color was
temperature of a cellular phone rises to about 113°F. If such           observed. The adaptors were removed and no Smoldering or
batteries and electronic devices are left in a hot car, tempera    35
                                                                        melting observed. The test at approximately 400°F. was at
tures can exceed in the range of 130°F. Thus, based on this             more than approximately triple the ideal heat for the material
understanding, it is important that the plastic or materials            from which the adaptors were made.
used are capable of withstanding temperatures of up to about              While the present invention has been illustrated by a
150°F, and certainly no less than about 130° F.                         description of various embodiments and while these embodi
   In constructing the SIM card adaptor of the present inven       40
                                                                        ments have been described in considerable detail, it is not the
tion, preferably plastic and/or nylon, carbon fiber, aluminum,          intention of the Applicant to restrict, or any way limit the
or similar material as described herein may be used. In the             Scope of the appended claims to Such detail. The invention in
embodiments of FIGS. 1, 2, 5, 6 and 9, the complete body and            its broader aspects is therefore not limited to the specific
components of the SIM card adaptor 11, 61 and 91 are pref               details, representative apparatus and method, and illustrative
erably made of plastic and/or nylon, carbon fiber, aluminum,       45
                                                                        example shown and described. Accordingly, departures may
or similar material. It is important to appreciate that the mate        be made from such details without departing from the spirit or
rials selected, particularly the type of plastic and/or nylon,          Scope of Applicant's general inventive concept.
carbon fiber, aluminum, or similar material used should be
able to withstand temperatures of up to about 200°F. to about             What is claimed is:
250 F. More particularly, the material used is preferably a        50      1. A SIM card adaptor for allowing use of a smaller format
heat resistant material, as will be readily apparent to those of        SIM card in an electronic device using a larger format SIM
ordinary skill in the art. With such materials, temperatures of         card, comprising:
up to about 200°F. to potentially about 250° F can be with                 a. an adaptor body having a cutout region defined by walls
stood at a typical thickness of about 0.80 millimeters.                       in the adaptor, the cutout region shaped to receive the
   Having generally described the invention, details and           55        Smaller format SIM card therein; and
advantages thereof will become better understood from the                 b. the adaptor body sized and shaped for use in the elec
following examples.                                                          tronic device using the larger format SIM card, and
                                                                             wherein the adaptor body comprises plastic and/or
                          Example I                                          nylon, carbon fiber, aluminum, or similar material
                                                                   60        capable of withstanding heat levels up to at least about
   The adaptors, such as the micro to mini SIM card adaptors,                200 Fahrenheit without degradation.
as described herein are made of a plastic/fiber material, more            2. The SIM card adaptor of claim 1, wherein the smaller
specifically, a plastic blend Such as is commercially available         format SIM card comprises a nano SIM card and the larger
from various plastic manufacturing companies. Such a plastic            format SIM card comprises a mini SIM card.
material is a blend in the range of about 80% to about 90% by      65     3. The SIM card adaptor of claim 1, wherein the smaller
weight nylon, with the remainder constituting a mid-grade               format SIM card comprises a nano SIM card and the larger
plastic using standard manufacturing techniques. The adap               format SIM card comprises a micro SIM card.
           Case 6:21-cv-00049-ADA Document 1-1 Filed 01/19/21 Page 14 of 15


                                                      US 8,573,986 B2
                               7                                                                      8
   4. The adaptor of claim 1, wherein the material is resistant           a. an adaptor body having a cutout region defined by walls
to a constant temperature at or about 130° F.                                in the adaptor, the cutout region shaped to receive the
   5. The adaptor of claim 1, further comprising a floor on the              nano SIM card therein; and
cutout region for supporting the smaller format SIM card                   b. the adaptor body sized and shaped for use in the elec
therein.                                                                      tronic device using the micro SIM card, and wherein the
   6. The adaptor of claim 1, further comprising ridges in the                adaptor body comprises plastic and/or nylon, carbon
walls of the cutout region to allow the smaller format SIM                    fiber, aluminum, or similar material capable of with
                                                                              standing heat levels up to at least about 200 Fahrenheit
card to be Snapped in, and retained by the ridges.                            without degradation.
   7. The adaptor of claim 1, wherein the material comprises       10      14. The adaptor of claim 13, wherein the material is resis
a nylon blend.                                                          tant to a constant temperature at or about 130° F.
   8. The adaptor of claim 7, wherein the material is capable              15. The adaptor of claim 13, further comprising a floor on
of withstanding heat levels up to about 200 Fahrenheit with             the cutout region for supporting the micro SIM card therein.
out degradation.                                                           16. The adaptor of claim 13, further comprising ridges in
   9. A SIM card adaptor for allowing use of a nano SIM card       15
                                                                        the walls of the cutout region to allow the micro SIM card to
in an electronic device using a mini SIM card, comprising:              be Snapped in, and retained by the ridges.
   a. an adaptor body having a cutout region defined by walls              17. A SIM card adaptor for allowing use of a micro SIM
                                                                        card in a device using a mini SIM card, comprising:
      in the adaptor, the cutout region shaped to receive the              a. an adaptor body having a cutout region defined by walls
     nano SIM card therein; and                                               in the adaptor, the cutout region shaped to receive the
   b. the adaptor body sized and shaped for use in the elec                  micro SIM card therein; and
      tronic device using the mini SIM card, and wherein the               b. the adaptor body sized and shaped for use in the elec
      adaptor body comprises plastic and/or nylon, carbon                     tronic device using the mini SIM card, and wherein the
      fiber, aluminum, or similar material capable of with                    adaptor body comprises plastic and/or nylon, carbon
      standing heat levels up to at least about 200 Fahrenheit                fiber, aluminum, or similar material capable of with
      without degradation.                                         25         standing heat levels up to at least about 250 Fahrenheit
   10. The adaptor of claim 9, wherein the material is resistant              without degradation.
to a constant temperature at or about 130° F.                              18. The adaptor of claim 17, wherein the material is resis
   11. The adaptor of claim 9, further comprising a floor on            tant to a constant temperature at or about 130° F.
the cutout region for supporting the micro SIM card therein.               19. The adaptor of claim 17, further comprising a floor on
   12. The adaptor of claim 9, further comprising ridges in the    30   the cutout region for supporting the micro SIM card therein.
walls of the cutout region to allow the micro SIM card to be               20. The adaptor of claim 17, further comprising ridges in
Snapped in, and retained by the ridges.                                 the walls of the cutout region to allow the micro SIM card to
   13. A SIM card adaptor for allowing use of a nano SIM card           be Snapped in, and retained by the ridges.
in an electronic device using a micro SIM card, comprising:                                    k   k   k   k   k
                 Case 6:21-cv-00049-ADA Document 1-1 Filed 01/19/21 Page 15 of 15

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 8,573,986 B2                                                                                      Page 1 of 1
APPLICATIONNO.              : 13/675322
DATED                       : November 5, 2013
INVENTOR(S)                 : Holmes

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:

         In the Specifications:
            at column 2, delete lines 58-59, and replace with the following:
         -- levels up to at least about 200 Fahrenheit without degradation. --
         In the Claims:

         Claim 17:
            at column 8, delete lines 22-27, and replace with the following:
         -- b. the adaptor body sized and shaped for use in the electronic device using the mini SIM card, and
              wherein the adaptor body comprises plastic and/or nylon, carbon fiber, aluminum, or similar
              material capable of withstanding heat levels up to at least about 200 Fahrenheit without
              degradation. --




                                                                                    Signed and Sealed this
                                                                                Eleventh Day of February, 2014
                                                                          74-4-04- 2% 4            Michelle K. Lee
                                                                           Deputy Director of the United States Patent and Trademark Office
